Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s species election of 1A (a methanotroph) (Claims 6, 9, 10 and 13) and 2B (protein) (Claims 6, 30 and 35) in the reply filed on 23 November 2021, is acknowledged.  Because Applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
Claims 11, 12, 31, 33, 40, 42, 44, 46, 48, 50, 52, 54, 56 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methylotrophic bacterial biomass species and modified feed component species. The election is being treated as an election without traverse.
Applicant timely responded to the restriction (election) requirement mailed 27 September 2021, in the reply filed on 23 November 2021.

Status of Claims
Claims 11, 12, 31, 33, 40, 42, 44, 46, 48, 50, 52, 54, 56 and 58 show incorrect status identifiers. Applicant is reminded that claims 11, 12, 31, 33, 40, 42, 44, 46, 48, 
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1, 6-15, 18, 19, 23, 24, 27, 28, 30, 31, 33, 35, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58 and 61 are pending.
Claims 11, 12, 31, 33, 40, 42, 44, 46, 48, 50, 52, 54, 56 and 58 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species. Election was made in the reply filed on 23 November 2021 to the Restriction/Election Office Action mailed 27 September 2021.
Claims 1, 6-10, 13-15, 18, 19, 23, 24, 27, 28, 30, 35 and 61 are rejected.
	Claims 1, 6 and 30 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/000302, 08/16/18, which claims benefit of 62/589,408, 11/21/2017, and claims benefit of 62/546,311, 08/16/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 6-10, 13-15, 18, 19, 23, 24, 27, 28, 30, 35 and 61 have the effective 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings were received on 24 January 2020.  These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 8- the y-axis label reads “EPA % of Total Fatty Acids in Feed”; however, the description of the drawing reads: “Figure 8 shows the percentage(% wt/wt) of EPA of the total fatty acids (FA) present in dried fillet samples…” (originally-filed specification, pg. 4, lines 11-12).
Figure 9- the y-axis label reads “DHA % of Total Fatty Acids in Feed”; however, the description of the drawing reads: “Figure 9 shows the percentage (% wt/wt) of DHA of the total fatty acids (FA) present in dried fillet samples…” (spec., pg. 4, lines 15-16).

.

Claim Objections
Claims 1, 6 and 30 are objected to because of the following informalities:
Claims 1 and 6 recite: “…: (a) a modified reference feed composition comprising a reduced amount of one or more polyunsaturated fatty acids as compared to the unmodified reference feed composition;…”, which should read: “…: (a) a modified reference feed composition comprising a reduced amount of one or more polyunsaturated fatty acids as compared to an unmodified reference feed composition;…”
Claims 1 and 6, lines 1-3, recites: “A method for improving accumulation of a polyunsaturated fatty acid in an animal, comprising: (1) feeding to an animal in an amount…”, which should read: “A method for improving accumulation of a polyunsaturated fatty acid in an animal, comprising: (1) feeding to the animal in an amount…”
Claim 30 recites: “The method of claim 6, wherein the modified reference feed composition comprises an altered amount of…”, which should read: “The method of claim 6, wherein the modified reference feed composition further comprises an altered amount of…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-10, 13-15, 18, 19, 23, 24, 27, 28, 30, 35 and 61  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

1) Regarding the nature of the invention- The claimed invention is drawn to a method for improving accumulation of a polyunsaturated fatty acid in an animal. The method comprises: (1) feeding to the animal: (a) a modified reference feed composition comprising the same, about the same or a reduced amount of one or more polyunsaturated fatty acids as compared to the unmodified reference feed composition; and (b) a methylotrophic bacterial biomass in an amount ranging from about 5% wt/wt to about 55% wt/wt of the total amount of the modified reference feed composition and the methylotrophic bacterial biomass; and (2) testing a tissue sample from the animal for accumulation of one or more polyunsaturated fatty acids (PUFAs) after step (1). The animal that has consumed the modified reference feed composition and the methylotrophic bacterial mass accumulates about the same or an increased amount [per claim 1] or an increased amount [per claim 6] of the one or more polyunsaturated fatty acids as compared to a control animal that is fed and has consumed the unmodified reference feed composition.

2) Regarding the state of the prior art- Although there are examples of biomass compositions which comprise methylotrophic and/or methanotrophic bacteria (e.g., Moen et al. (US 2005/0221465 A1 (cited here), Abstract), there are no examples of animal feed compositions which comprise a modified composition comprising a reduced amount of one or more PUFAs and a bacterial biomass composed of methylotrophic and/or methanotrophic bacteria, and which, when fed to an animal, results in the animal accumulating the same or increased amount one or more PUFAs compared to a control animal which has consumed an unmodified reference feed composition. For example, Moen et al. shows a biomass material that is derived from a microbial culture comprising Methylococcus capsulatus (Bath), Ralstonia sp. DB3, and Brevibacillus agri DB5 (Abstract). (It is noted that Methylococcus capsulatus (Bath) is one of the methanotrophs cited in instant claim 10.) Moen et al. shows that when an extract of the described biomass compositions (BP Extract) is incubated with a microalgal strain, the culture medium accumulates the PUFA docosahexaenoic acid (DHA) vs when the BP Extract is absent (pg. 3, para. [0049]). (It is noted that DHA is one of the omega-3 PUFAs cited in instant claim 15.) That is, Moen et al. does not show feeding an animal with a methylotrophic bacterial biomass and a modified feed composition comprising a reduced amount of one or more PUFAs, resulting in said animal accumulating the same or an increased amount of the one or more PUFAs.
Kleppe et al. (GB 2 422 766; 09 August 2006, pp. 1-27 (provided here)) shows a culture of bacteria including methanotrophic bacteria. A preferred culture of bacteria comprises Methylococcus capsulatus (Bath), Ralstonia sp. DB3, and Brevibacillus agri DB5 (Abstract). A bacterial protein meal (BPM) comprises a combination of methanotrophic and heterotrophic bacteria (pg. 12, last para. thru pg. 13, lines 1-9). A study was carried out to evaluate the effect of BPM on the quality of backfat and meat in pigs, including the effect of BPM on susceptibility of pork to lipid oxidation (pg. 13, para. 1, Example 2-Study). Four different groups of growing-finishing pigs were fed, per group, a diet comprising 0, 50, 100 or 150 g/kg BPM, respectively (pg. 13, last para.) Table 1 shows the amount of various fatty acids contained in each of the diets. The data show that the overall percent amount or level of PUFAs decreased as the amount of BPM in animal feed increased (e.g., 60.87 at 0 amount of BPM vs 38.52 at 150g/kg BPM) (pg. 14, Table 1 and pg. 16, para. 1). 
Table 2 in Kleppe et al. shows the effect of BPM on the fatty acid profile in the backfat of the pigs (pg. 18, Table 2). The data show that the overall amount of PUFAs in pig backfat decreased as the amount of dietary BPM in each pig diet increased (e.g., 19.22 at 0 amount BPM vs 16.34 at 150g/kg BPM). Total amount of omega-3 fatty acids also decreased with increasing amount of dietary BPM (e.g., 1.61% at 0 amount BPM vs 1.38% at 150g/kg BPM). Table 3 shows the fatty acid profile in the meat of the pigs (pg. 19, Table 3). The data show that the overall amount of PUFAs in pig muscle decreased as the amount of dietary BPM in each pig diet increased (e.g., 17.18% at 0 amount BPM vs 11.96% at 150g/kg BPM). Total amount of omega-3 fatty acids also decreased with increasing amount of dietary BPM (e.g., 1.38% at 0 amount BPM vs 0.87% at 150g/kg BPM). The individual omega-3 fatty acids docosahexaenoic acid (DHA; listed as C22:6 cis n3 in Table 3) and eicosapentaenoic acid (EPA; listed as C20:5 cis n3 in Table a3) also decreased with increasing amount of dietary BPM (e.g., 0.16% at 0 amount BPM vs 0.03% at 150g/kg BPM for DHA; and 0.11% at 0 amount BPM vs 0.6% at 150g/kg BPM for EPA). Kleppe et al. summarizes that the results suggest that the improvement in backfat quality is a result of reduced content of PUFAs and n3 fatty acids (especially C20 and C22 fatty acids) (pg. 21, para. 1). That is, Kleppe et al. shows that as the methylotrophic biomass in a feed composition increased, the animals show a decreased amount of PUFAs in their body composition, which is the opposite result as that described in the instantly-described claimed subject matter.

3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- The instant specification shows working examples in which two types of fish, yellowtail amberjack fish and northern trout, are fed a feed containing increasing amounts of bacterial biomass (BM) and reduced fish meal. (It is noted that Applicant does not describe which type(s) of methylotrophic or methanotrophic bacteria is/are contained within the BM.) With regard to the yellowtail amberjack fish (originally-filed specification, pg. 31, Example 2), Applicant indicates Figures 2 and 3 as presenting data that show that, despite a substantial decrease in the amounts of EPA and DHA found in the test boosted feed compositions (BM) (Figs. 4 and 5), the levels of EPA and DHA that accumulated in the fish were either maintained or had a pronounced increase (Figs. 2 and 3) (pg. 31, lines 11-19). It is noted that Applicant does not refer to comparing a modified reference feed composition vs an unmodified reference feed composition, per the text language of claims 1 and 6. The specification recites: “…, a ‘boosted feed composition’ refers to a modified or unmodified feed composition used in combination with or mixed a methylotrophic bacterial biomass (pg. 10, lines 26-28). That is, the boosted feed compositions described in the Example 2 have an ambiguous relationship with regard to the claimed modified and unmodified reference feed compositions.
Applicant’s Figure 2 shows that the amount of EPA in dried yellowtail decreased as the amount of %BM increased as a replacement for fish meal (e.g., 9% at 0 amount BM vs ~7.25% at 50% BM (Fig. 2). Figure 3 shows that the amount of DHA in dried yellowtail appears to have increased as the amount of %BM increased as a replacement for fish meal in one fish sample (e.g., ~49% at 0 amount BM vs ~52% at 50% BM, as the highest point of the 5 examples shown). However, with regard to the aggregate data points (which represent one animal per point or dot), it is not clear that any putative increase in DHA is statistically different from the 0% BM feed composition. In addition, it appears as though there was a decrease in DHA at %BM 10% and 25%. No statistical analysis was conducted with regard to the analysis of the aggregate data points at each %BM nor with regard to whether the observed increases or decreases were statistically significant.
In Applicant’s Example 3, PUFA accumulation in northern trout fed a bacterial biomass containing feed with reduced fish meal was determined (pg. 31, lines 25-28, Example 3). To examine which fatty acids were being absorbed and accumulated in trout/fish, dried samples of fish from each feed group in this Example (0% (control)), 10%, 20%, and 35% wt/wt BM) were analyzed for eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) content. Despite a substantial decrease in the amounts of EPA and DHA found in the test boosted feed compositions (see Figures 8 and 9, respectively), the level of EPA and DHA that accumulated in the fish/trout was either maintained or had a mild decrease at the highest inclusion level (35% BM) (see Figures 6 and 7). Figure 6 shows that the %EPA in trout slightly decreased as the %BM increased (e.g., ~7.8% at 0 amount BM vs ~7.0% at 35% BM, the highest data points compared). No statistical analysis of the aggregate data points at each %BM was conducted. Figure 7 shows that the %DHA in trout slightly decreased at 35%BM, but appeared to increase at 10%BM and 20%BM. Again, no statistical analysis was conducted with regard to the analysis of the aggregate data points at each %BM nor with regard to whether the observed increases or decreases were statistically significant. It does not appear as though Applicant’s working example results are consistent enough to be able to claim that an animal that has consumed the modified reference feed composition and the methylotrophic bacterial biomass accumulates the same or an increased amount of the one or more polyunsaturated fatty acids as compared to a control animal that is fed and has consumed the unmodified reference feed composition.

5) Regarding the quantity of experimentation needed to make or use the invention- For the reasons cited below the quantity of experimentation needed to make or use the claimed invention drawn to improving accumulation of a polyunsaturated fatty acid in an animal, would be unpredictable and undue:
		a) In view of the data shown in Kleppe et al. in which the amount of PUFAs decreased in pig backfat and muscle meat, when an increasing amount of a methylotrophic bacterial biomass was incorporated into a (pig) feed, one of ordinary skill in the art would have to determine if any other animal other than yellowtail amberjack fish and northern trout (Oncorhynchus mykiss) shows an accumulation of PUFAs when some amount of methylotrophic bacterial biomass is incorporated into the animal’s feed. It is not clear that any other type of fish would show the same results as Applicant’s yellowtail amberjack fish and northern trout. Not all fish have stomachs, and so it is not clear that a different mode of digestion would have the desired result of accumulation of the same or increased amount of one or more PUFAs in the body of the fed animal. This also applies to the digestive processes of other animals that are not fish. Testing all animals would be unpredictable with regard to outcome and require undue experimentation.
	b) In view of Applicant’s data, one of ordinary skill in the art would have to determine which amount or percent of methylotrophic bacterial biomass (BM) would result in the claimed same or increased accumulation of PUFAs in the animal being fed a feed composition and BM. The data do not show a consistent linear progression with regard the amount of BM in the feed and the levels of DHA and EPA. Testing all of the possible amounts of BM (e.g., 5% thru 55% wt/wt, per instant claims 1 and 6) would be unpredictable with regard to outcome and require undue experimentation.
	c) One would have to determine which species of the methylotrophic and/or methanotrophic bacteria would elicit the claimed result with regard to the amount of PUFAs in the body of the fed animal. Applicant does not describe which bacterial species are included in the BM recited in the working examples. Claim 10 shows 22 different species of methanotroph which can be used in the claimed method. Testing all of the single strains of methanotrophs and/or combinations thereof would be unpredictable with regard to outcome and require undue experimentation.
	d) One would have to determine what ingredients included in the ‘modified’ reference feed composition would result in a composition comprising a reduced amount of one or more PUFAs vs an unmodified reference feed composition. Applicant describes a northern trout feed comprising fish meal which appears to be used as the modified (contains some %BM) and unmodified (contains 0% BM) reference feed compositions (pg. 32, Table 3) and determines the levels of EPA and DHA in the feed (e.g., Figs. 4 and 5). The fish diet treatments are all described as replacing an amount of the fish meal with bacterial biomass. It is not clear if the fish meal ingredients directly impact the levels of PUFAs in the fish, because there is a deliberate attempt by Applicant to decrease fish meal content in the diet treatment as the bacterial biomass increases (e.g., pg. 28, Table 1 thru pg. 29, cont. Table 1; and pg. 32, Table 3). It is not clear if any or all of the ingredients listed in Tables 1 or 3 are required because they contribute to the desired result of accumulation of the same or increased amount of one or more PUFAs in the body of the fed animal. Testing all of the possible feed ingredient combinations for even one particular species of animal would be unpredictable with regard to outcome and require undue experimentation.
	e) One would have to determine which PUFAs (if any) accumulated to the same or increased amount in the body of an animal fed a feed composition and a methylotrophic bacterial biomass. Applicant only shows the measurement of the omega-3 PUFAs EPA and DHA. Applicant does not address the body content of other long chain omega-3 polyunsaturated fatty acids, any short chain-polyunsaturated fatty acids or any of the omega-6 or omega-9 polyunsaturated fatty acids. Testing all of the feed compositions which are fed to an animal for the amount of one or more PUFAs, as well as testing all of the tissue samples of said animal for the amount of one or more PUFAs would be unpredictable with regard to outcome and require undue experimentation.
	f) One would have to determine which tissue sample should be tested in order to show the desired result of the accumulation of the same or increased amount of one or more PUFAs in the body of the fed animal. Testing all of the possible tissue samples comprising the body of a fed animal would be unpredictable with regard to outcome and require undue experimentation.

6) Regarding the relative skill of those in the art- The relative skill of those in the art required to execute the above steps in (5) would be specialized for each type of animal being fed the claimed feeding regimen with regard to, e.g., the feeding, tissue sampling and sample testing.

7) Regarding the predictability of the art- The predictability of feeding any type of modified reference feed composition along with any type of methylotrophic bacterial biomass to any type of animal, and then testing any type of tissue sample for an accumulation of the same or increased amount of any one or more PUFAs when compared to any type of unmodified reference feed composition is unknown in the prior art and, therefore, unpredictable as whether one of ordinary skill in the art would obtain the desired result, which is an accumulation of the same or increased amount of any one or more PUFAs when a modified reference feed composition comprising a reduced amount of one or more PUFAs is compared to an unmodified reference feed composition (i.e., one that does not have a reduced amount one or more PUFAs).

8) Regarding the breadth of the claims- Claims 1 and 6 are quite broad, and describe a method for improving the accumulation of a PUFA in an animal. The method steps include feeding to the animal an undefined modified reference feed composition comprising a reduced amount of one or more unspecified PUFAs, and an unspecified methylotrophic bacterial biomass. Any tissue sample may be tested in order to determine that the animal has accumulated the same or increased amount of the one or more PUFAs when compared to an animal that has been fed an undefined unmodified reference feed composition. 
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that the method can be applied to any type of animal being fed any type of modified reference feed composition and any type of methylotrophic bacterial biomass in order to reach the desired result, which is the accumulation of the same or increased amount of one or more PUFAs in the body of the animal.  As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance that the method as claimed can be used to improve the accumulation of a polyunsaturated fatty acid in an animal. Finally, said practitioner would turn to trial and error experimentation to determine a relationship feeding an animal a feed composition comprising a reduced amount of one or more PUFAs and a methylotrophic bacterial biomass, and the accumulation of the same or increased amount of one or more PUFAs in a specific tissue sample of the fed animal.  Such amounts to undue experimentation.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-10, 13-15, 18, 19, 23, 24, 27, 28, 30, 35 and 61 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 6-10, 13-15, 18, 19, 23, 24, 27, 28, 30, 35 and 61 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 1 recites: “…: (1) feeding to an animal in an amount…: (a) a modified reference feed composition comprising a reduced amount of one or more polyunsaturated fatty acids as compared to the unmodified reference feed composition;…”
Claim 6 recites: “…: (1) feeding to an animal in an amount…: (a) a modified reference feed composition comprising the same or about the same amount of one or more polyunsaturated fatty acids as compared to the unmodified reference feed composition;…”
However, it is not clear, within the context of the claimed subject matter, what is meant by a ‘modified’ reference feed composition and an ‘unmodified’ reference fee composition, with regard to what characteristics of the ‘modified’ vs ‘unmodified’ reference feeds define each feed individually and what characteristics distinguish one feed from the other, apart from the recitation that the modified reference feed composition comprises a reduced amount of one or more polyunsaturated fatty acids.
The specification recites: “A ‘modified reference feed composition’, as used herein, refers to a feed composition in which one or more components, ingredients, or portions thereof are decreased or increased in amount relative to a reference feed composition, or are replaced or substituted with one or more other components or ingredient as compared to the reference feed composition, such as a reduced amount or absence of a protein component (e.g., fish or Schizochytrium meal), a plant component (e.g., soy), an oil (e.g., fish oil), a vitamin, a mineral, or any combination thereof (originally-filed specification, pg. 10, lines 3-9); and “A modified reference feed composition…may comprise one or more components that are present in a greater or lesser amount than found in the (unmodified) reference feed composition” (pg. 10, lines 22-25). 
However, the broad description could also apply to an ‘unmodified’ reference feed. That is, for example, if a modified reference feed composition contained a decreased amount of protein, then an unmodified reference feed composition would contain an increased amount of protein compared to the modified version.
Therefore, it is not clear how to distinguish with absolute certainty what the difference is between a modified and an unmodified reference feed composition, apart from the reduced amount of one or more polyunsaturated fatty acids in the modified reference feed composition. 
In addition, the specification recites: “A ‘reference feed composition’ or ‘unmodified reference feed composition’, as used herein, refers to a feed composition to be fed to a control animal and comprises ingredients generally used to feed that particular animal (pg. 9, lines 29-31). 
However, the ‘modified’ composition is also referred to as a ‘reference feed composition’ in the claims. It is not clear how this description differentiates the unmodified reference feed composition from the modified reference feed composition.
For the purpose of compact prosecution, the term ‘modified reference feed composition’ will be distinguished from an ‘unmodified reference feed composition’ by the reduced amount of one or more polyunsaturated fatty acids in the former.
Prior art will be applied according to this interpretation. Claims 1, 6-10, 13-15, 18, 19, 23, 24, 27, 28, 30, 35 and 61 are dependent upon claim 6, contain the limitations of claim 6, and, therefore, are rejected here for the same reason.

Claim 10 recites the term ‘high-growth variant thereof’. The term contains the relative word “high”, which is indefinite.
The term ‘high’ growth is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition, explanation or description given for the term 'a high growth variant thereof’ (MPEP 2173.05 (b)(I)).
For the purpose of compact prosecution, the term will be interpreted to refer to any strain variant of the bacterial strains cited in claim 10 which has growth advantages within the context of the cited prior art.  
Prior art will be applied according to this interpretation.

Claim 35 recites: “The method of claim 6, wherein the methylotrophic bacterial biomass and the modified reference feed composition comprise a protein in an amount ranging from about 1 wt% to about 70 wt% of the total amount of the methylotrophic bacterial biomass and the modified reference feed composition;…”
However, it is not clear if the bacterial biomass comprises the protein in a specific range amount or if the modified reference feed composition comprises a protein in a specific range amount or if both combined comprise a protein in a specific range amount (although with regard to the latter case, it appears as though the combination of the methylotrophic bacterial biomass and the modified reference feed composition sets the denominator for determining the amount of protein as a percent ratio). 
For the purpose of compact prosecution, the claim will be interpreted to read: “The method of claim 6, wherein the modified reference feed composition comprises a protein in an amount ranging from about 1 wt% to about 70 wt% of the total amount of the methylotrophic bacterial biomass and the modified reference feed composition;…”
Prior art will be applied according to this interpretation.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651           

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631